Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 6/28/2021 and IDSs received 6/23/2021 and 10/21/2021 have been entered. 
Priority
This application is a DIV of 16/685,737 (filed 11/15/2019) PAT 10982254 which is CON of 15/717,569 (filed 9/27/2017) PAT 10501772 which is a CON of 15/464,240 (filed 3/20/2017) PAT 9834808 which is a CON of PCT/US17/14343 (filed 1/20/2017) which claims benefit of 62/281,698 (filed 1/21/2016) and claims benefit of 62/298,821 (filed 2/23/2016) and claims benefit of 62/326,545 (filed 4/22/2016) and claims benefit of 62/338,376 (filed 5/18/2016) and claims benefit of 62/370,579 (filed 8/3/2016) and claims benefit of 62/383,198 (filed 9/2/2016).

Note: This application is a CON (not a DIV) of 16/685,737 because it is not the result of the restriction election, the same/similar method group is elected for examination in both cases. Therefore, the double patenting rejections applies.

Election
Applicant’s election without traverse of Group II in the reply filed on 11/23/2022 is acknowledged. 
Claims 1-5 and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Only claims 6-13 are presented for examination on the merits. 
Specification
The CON data in page 1 of specification need to be updated.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 recites the limitation "or more antimicrobials" in lines 2-3.  There is insufficient antecedent basis for this limitation in claim 6 which directs to “an antimicrobial”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buttry (WO2006/066216).
Buttry teaches a method of testing microorganism susceptibility (title and abstract).
For Claims 6, 9 and 11: the reference teaches a method comprising: (a) incubating (page 36, [0139], line 5++) a liquid suspension of microorganisms in the presence of an antimicrobial cartridge (page 4, [017]++ and Fig. 2) under conditions that promote growth of the microorganisms; (b) adding a signaling agent (capture agent such as antibody, page 38, [0148], line 2++, claims 9 and 11) comprising a signal amplifier (“signal amplifier” is not claimed/defined to be distinct from the teaching of “label component”, page 37, [0145], line 5++) and one or more chemical moieties (antibodies to cell-surface proteins, page 32, [0124], line 3++) that binds to a surface of the microorganisms (page 36, line 1++); (c) separating the microorganism bound by the signaling agent from unbound signaling agent (by centrifuge, page 78, [0335], line 7++ and page 32, line 5++) and; (d) measuring signal levels (fluorescence, page 83, [0364], line 6++) associated with the microorganisms as compared to one or more controls (page 83, Example 9), thereby measuring the antimicrobial susceptibility of the microorganisms. 
For Claim 7: the reference teaches adding the signaling agent occurs after the incubating step (page 8, [036], line 2++).
For Claim 8: the reference teaches non-covalent interaction between signaling agent and the surface of a microorganism (such as hydrogen bonding, page 30, [0115], line 6++).
For Claim 10: the reference teaches multiple antimicrobials are tested in parallel (page 5, line 1++, page 60, [0249], line 4++).
For Claim 12: the reference teaches antimicrobial minimum inhibitory concentration (MIC, page 7, [032], line 7++, page 13, [035], line 15++).
For Claim 13: the reference teaches the microorganism are obtained from a biological sample (such as urine, page 11, [044]++).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 6-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 8, 9-11 and 15-16 of USPN9834808. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for determining antimicrobial susceptibility of microorganism with similar steps, while the patent direct to specific signaling agent, therefore the method of instant application is rendered obvious of the patent.

Claims 6-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-4, 7, 25, 29, 31-34 and 40 of USPN10501772. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for determining antimicrobial susceptibility of microorganism with similar steps, while the patent direct to specific signaling agent, therefore the method of instant application is rendered obvious of the patent.

Claims 6-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 5, 7, 9 and 11-12 of USPN10982254. Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method for determining antimicrobial susceptibility of microorganism with similar steps, while the patent direct to specific signaling agent/a lanthanide signal amplifier, therefore the method of instant application is rendered obvious of the patent.

Claims 1 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 118 of co-pending US application No. 16472714. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to a method for determining antimicrobial susceptibility of microorganism with similar steps, while the co-pending application also direct to additional growth conditions, therefore the method of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653